UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD LEA and DIOS ASSET
MANAGEMENT PTE. LTD.,
Individually and on Behalf of
All Others Similarly Situated,

                   Plaintiffs,            18 Civ. 5480 (LAP)

 -against-                                 OPINION & ORDER

TAL EDUCATION GROUP, BANGXIN
ZHANG, YUNFENG BAI, and RONG
LUO,

                   Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiffs Edward Lea and Dios Asset Management PTE. LTD.

("Plaintiffs") bring the instant securities class action

complaint against TAL Education Group ("Company"), Bangxin

Zhang, Yunfeng Bai, and Rong Luo (collectively, "Defendants").

Plaintiffs assert claims of securities fraud under Section l0(b)

of the Securities Exchange Act of 1934   (the "Exchange Act") and

Securities and Exchange Commission Rule l0b-5 promulgated

thereunder.   Plaintiffs also allege violations of Section 20(a)

of the Exchange Act.   Plaintiffs' claims stem from their

purchase of Ohr common stock.    (Amended Complaint ("Am.

Compl."), dated Jan. 3, 2019 [dkt. no. 23], at   'l[   199).

     Defendants now move to dismiss the amended complaint

pursuant to Federal Rules of Civil Procedure 8(a), 9(b), and


                                 1
12(b) (6) and Section l0l(b) of the Private Securities Litigation

Reform Act    ("PSLRA") for,   inter alia, failure to plead with the

specified particularity and failure to state a claim upon which

relief may be granted.

       For the reasons stated below, Defendants' motion is

granted.


  I.     Background


       The Company is incorporated in the Cayman Islands and

provides education services in China.          (Am. Compl. at 11 2, 19).

Plaintiffs allege that the Company and its executives committed

securities fraud based on two grounds - what they call the GZ 1-

1 fraud and the Shunshun fraud.          (Id. at 7-8, 21).   When these

alleged frauds were exposed by the short-selling research firm

Muddy Waters, the stock price precipitously declined.           (Id. at

11 12, 13).


       A. GZ 1-1 Allegations


       Plaintiffs allege that Defendants' sale of their tutoring

business, GZ 1-1, was a sham transaction that caused the

Company's income to be overstated.          (Id. at 1 27).   In August

2015, the Company transferred GZ 1-1 to Changing Edu for $50

million in Changing Edu preferred shares.          (Id. at 1 25).   In

November 2016, little more than a year after the GZ 1-1 sale,

the Company bought back GZ 1-1 for $50 million, the same price

                                     2
it had sold the entity.          (Id. at 'II 26).    Plaintiffs allege that

there was no actual transfer.           (Id. at 'II 27).    The sham

transaction was devised so that the Company could "improperly

recognize a $50 million pre-tax gain from the purported sale."

(Id.)    The reason Changing Edu went along with the sham is

because the Company had invested $36.3 million in Changing Edu,

making up 28% of the $130 million Changing Edu had raised.                (Id.

at'II28).

        Plaintiffs point to a number of reasons why the transaction

was a sham.     Plaintiffs allege that the Company still controlled

GZ 1-1 after its purported sale.             (Id. at 'II 45).   GZ 1-1 said

that it operated under the Company in the "About Us" section of

the GZ 1-1 website both a month and year after the transaction.

(Id. at 'II 49, 50).    The Company is alleged to have continued

paying for and remained on the lease of GZ 1-l's learning

centers.     (Id. at 'II 57).    Plaintiffs allege they have

"independently confirmed[) that TAL was still paying the rent

for - and remained the lessee of - GZ 1-l's learning centers."

(Id.)    Muddy Waters conducted interviews with GZ 1-1 employees,

one of whom says he was paid by the Company even after GZ 1-1

was sold.     (Id. at 'II 65).


        In further support of an allegation of a sham transfer,

Plaintiffs point to the Company's failure to transfer any


                                         3
deferred revenue to Changing Edu.                    (Id. at~~ 67-69).       The State

Administration for Industry and Commerce ("SAIC"} - a Chinese

securities regulator - did not show that there was evidence of a

transfer.    (Id.   ~~       70-76).     The Company allegedly controlled

Shujia, the Changing Edu entity that owned GZ 1-1, and Shujia's

financials did not include GZ 1-l's business.                    (Id. at     ~~   77,

83).   Finally, as evidence of a sham transaction, Plaintiffs say

that the Company did not give a good reason why it would buy GZ

1-1 back at the same price a little over a year later simply

because Changing Edu did not believe it was a good fit for its

own business model.            (Id. at    ~   92).

       Plaintiffs allege that as a result of the alleged sham

transaction, the Company improperly increased net income $37.5

million.    (Id. at      ~    42).

       B. Shunshun Allegations

       Shunshun was a startup that the Company first invested in

in June 2015.       (Id. at~ 107).             Plaintiffs allege that

Defendants did not disclose that Shunshun was a TAL variable

interest entity ("VIE"} until after it was required to do so.

(Id. at~ 94).       This resulted in what Plaintiffs allege was an

overstating of net income by $25.2 million.                    (Id. at   ~   95).


       The Company's first investment in Shunshun gave it 30% of

the company, which was "on paper.                       a mere minority position

                                               4
in Shunshun."       (Id. at 'II 94).   But Plaintiffs allege Defendants

were really in control of Shunshun.          (Id .. at 'II 114).


         Plaintiffs allege this based on a number of facts.            They

point to the Company's selection of Shunshun's new CEO, Yang

Zhang ("Zhang"), and claim the Company set his compensation by

basing the largest portion of his compensation on "the value he

might realize by selling his Shunshun shares," allegedly to the

Company for "more than their fair share."              (Id. at 'II 115). Zhang

told an interviewer, "[The Company's] top management classifies

us just like a business unit."          (Id. at 'II 116).    The Company

also used language in job advertisements that in Chinese

"indicat[ed] that [the Company] control[led] Shunshun."                 (Id. at

'I[   117).   In sharing its client lists including over 300,000

students, the Company provided resources to Shunshun.                 (Id. at

'I[   118).   The Company also allegedly instructed Shunshun's senior

management on how to carry out their obligations by holding a

single training session.         (Id. at 'II 119).


         Plaintiffs allege that because of these facts,            the Company

controlled Shunshun and was required to, but did not,

consolidate Shunshun's financial statements into its own and

list it as a VIE.        (Id. at 'II 120).


         Plaintiffs allege that in May 2016,         Zhang's wife

established an entity called Minqing into which Zhang and others


                                        5
transferred shares that represented 36% of Shunshun.                   (Id. at       '!['I[


123-24).     The Company paid $32.7 million for those shares, and

Minqing was then deregistered.        (Id. at       'I[   125).


     The Company used the Fair Value calculation to recognize

gains on its investment.        (Id. at   'I[   134).      Both because it

controlled Shunshun and its purchase was from a related party,

i.e., Minqing, Plaintiffs allege that using the Fair Value

calculation was improper and overstated income.                   (Id. at   'I[   135).


     C. Scienter

     Plaintiffs say that the various materially false or

misleading statements demonstrate that the fraud was either made

knowingly or severely recklessly.               (Id. at 39-48).       Plaintiffs

say that because individual defendants participated in the

fraudulent scheme and had knowledge of the untrue facts, they

participated in the alleged fraudulent schemes.                   (Id. at   'I[   195).


  II.      Legal Standard

     "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim

to relief that is plausible on its face."'                  Ashcroft v. Iqbal,

129 S.Ct. 1937, 1949 (2009)       (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 554, 570    (2007)).    "A pleading that offers 'labels and

conclusions' or 'a formulaic recitation of the elements of a


                                      6
cause of action will not do.'"       Id.   (quoting Twombly, 550 U.S.

at 555).     Moreover, "[w]here a complaint pleads facts that are

merely consistent with a defendant's liability, it stops short

of the line between possibility and plausibility of entitlement

to relief."     Id.   ( internal quotation marks and citations

omitted).     In assessing whether a plaintiff has met this

standard, the Court must accept all non-conclusory factual

allegations as true and draw all reasonable inferences in the

plaintiff's favor.      Goldstein v. Pataki, 516 F.3d 50, 56 (2d

Cir. 2008)    (internal quotation omitted).


      Particularly relevant here, plausibility depends on a

number of factors including "the full factual picture presented

by the complaint, the particular cause of action and its

elements, and the existence of alternative explanations so

obvious that they render plaintiff's inferences unreasonable."

L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir.

2011) .

      In considering a motion to dismiss under Federal Rule of

Civil Procedure 12 (b) (6), "the district court is normally

required to look only to the allegations on the face of the

complaint."     Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007).

However, "[i]n certain circumstances, the court may permissibly

consider documents other than the complaint in ruling on a


                                     7
motion under Rule 12 (b) ( 6) . "   Id.   Accordingly, the Court "may

consider any written instrument attached to the complaint,

statements or documents incorporated into the complaint by

reference, legally required public disclosure documents filed

with the SEC, and documents possessed by or known to the

plaintiff and upon which it relied in bringing the suit."            ATSI

Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98           (2d Cir.

2007) . 1

      Securities fraud claims must also meet the heightened

pleading requirements under Federal Rule of Civil Procedure 9(b)

("Rule 9(b)") and PSLRA, 15 U.S.C.        §   78u-4(b).   ATSI Commc'ns,

493 F.3d at 99.     A complaint alleging securities fraud must

abide by Rule 9(b)'s requirement that "the circumstances

constituting fraud .       . shall be stated with particularity."

Fed. R. Civ. P. 9(b).      "A securities fraud complaint based on

misstatements must (1)     specify the statements that the plaintiff

contends were fraudulent,      (2) identify the speaker,      (3) state

where and when the statements were made, and (4) explain why the

statements were fraudulent."        ATSI Commc'ns, 493 F.3d at 99.

"[I]f an allegation regarding the statement or omission is made

on information and belief, the complaint shall state with


1 Plaintiffs move to strike [dkt. no. 36] a number of documents
submitted by Defendants in their motion to dismiss. The Court
did not rely on material objected to.  Therefore, Plaintiffs'
motion to strike is denied as moot.
                                      8
particularity all facts on which that belief is formed."             15

U.S.C. § 78u-4 (b) (1).

        The PSLRA applies to the element of scienter.       ATSI

Commc'ns, 493 F.3d at 99.         Scienter is "'a mental state

embracing intent to deceive, manipulate, or defraud.'"             Tellabs,

Inc. v. Makor Issues      &   Rights, Ltd., 551 U.S. 308, 319 (quoting

Ernst    &   Ernst v. Hochfelder, 425 U.S. 185, 193 n.12 (1976)).          In

order to plead scienter adequately, "'the complaint shall, with

respect to each act or omission alleged to violate this chapter,

state with particularity facts giving rise to a strong inference

that the defendant acted with the required state of mind.'"               Id.

at 334       (quoting 15 U.S.C. § 78u-4(b)(2)).


   III. Discussion

        To recover damages in a private securities-fraud action

under§ l0(b) of the Exchange Act, a plaintiff must prove "(l) a

material misrepresentation or omission by the defendant;            (2)

scienter;       (3) a connection between the misrepresentation or

omission and the purchase or sale of a security;         (4) reliance

upon the misrepresentation or omission;         (5) economic loss; and

(6) loss causation."          Amgen Inc. v. Connecticut Ret. Plans & Tr.

Funds, 568 U.S. 455, 460-61 (2013).          To make out a prima facie

case under§ 20(a) of the Exchange Act, a plaintiff must show a

primary violation, such as of§ l0(b).           Ganino v. Citizens


                                        9
Utilities Co., 228 F.3d 154, 170 (2d Cir. 2000).    In other

words, if there is no§ l0(b) violation, there is no§ 20(a)

violation.

      For the following reasons, Plaintiffs fail to plead either

a material misrepresentation or omission or scienter.       They

therefore have not plead either a§ l0(b) or a§ 20(a)

violation.

      a. Misrepresentation or Omission


      At issue in both alleged frauds is the question of

corporate control.    This is because the allegedly false

accounting statements were based on the Company's determination

and presentation that it did not control GZ 1-1 and Shunshun.

Defendants characterize the accounting statements at issue in

this case as subjective judgment calls and not objective facts.

(Memorandum Of Law In Support Of Defendant's Motion To Dismiss

The Amended Complaint ("Def. Br."), dated Feb. 26, 2019 [dkt.

no. 2 9 J , at 9) •

      While in certain instances subjective judgment is required

in making accounting determination, such as what inventory is

"excess," in other instances, opinions can be true or false.

Compare Thor Power Tool Co. v. Commissioner, 439 U.S. 522, 532-

538 (1979)    (Taxpayers bear a "heavy burden of proof" because the

Commissioner is vested with "wide discretion in determining

                                  10
whether a particular method of inventory accounting should be

disallowed as not clearly reflective of income."      Thus, because

Plaintiff did not provide objective evidence of its "excess"

inventory, it was inconsistent with the Regulations and the

Commissioner properly disallowed it.) with Fait v. Regions Fin.

Corp.,    655 F.3d 105, 111 (2d Cir. 2011)   ("The statements

regarding goodwill          are subjective ones rather than

'objective factual matters.'"     Therefore, because Plaintiff did

not point to any objective standard that Defendant should have

used in determining goodwill, Plaintiff did not have a valid

claim.)

      A finding of control is less like a goodwill determination

because objective evidence can more easily be identified with

regard to control.     Control vel non is a quality the legal

system deals with regularly in an objective manner, e.g., in

making an alter ego finding for foreign sovereign immunity

purposes, a court must determine whether the sovereign

extensively controls the entity in question.      See EM Ltd. v.

Banco Cent. De La Republica Argentina, 800 F.3d 78, 90      (2d Cir.

2015) .

      Plaintiffs on both alleged frauds, however, are unable to

establish falsity or material misrepresentation.       In both

instances, at most, Plaintiffs are able to point to a few stars


                                   11
in the night sky, not draw a constellation of control.          This is

primarily because each star has an "alternative explanations so

obvious that they render plaintiff's inferences unreasonable."

L-7 Designs Inc.,   647 F.3d at 430.


       i.      GZ 1-1

     Plaintiffs point to a number of factors in establishing the

Company's control over GZ 1-1.      The Court will address each.


     On the SAIC filings,    Plaintiffs say that Shujia's 2015 and

2016 SAIC financials did not include GZ 1-l's business.          (Am.

Compl. at~ 83).     Both parties cite to In re L & L Energy, Inc.

for support.    2013 WL 6244654    (W.D. Wash. Dec. 3, 2013).     While

it is true that the case does stand for the proposition that one

entity's financials can be used to establish an unrelated

entity's fraud, the court noted that there were actual

"particularized facts giving rise to a strong inference" one

company did not actually own or have the right to control the

revenue streams of another.       Id. at *3.   These particularized

facts included an entity's affirmatively claiming that another

entity never acquired legal or equitable interest in a

particular mine.    Id.   This is an objective fact and not mere

speculation.

     Contrast that with the instant case where Plaintiffs try to

have their cake and eat it too.       If the Company really

                                    12
controlled Shujia, then in order to effect its fraudulent

scheme, the Company would have simply had Shujia incorporate GZ

1-l's business into its financials.     There is no allegation that

GZ 1-l's revenues remained on the Company's books and so there

was no risk of double counting.     It may certainly be the case

that the Company simply overlooked this part of its scheme and

had it known it would have included GZ 1-l's revenues.       But

Plaintiffs' current allegation is insufficient because merely

leaving out financials does not give rise to a "strong

inference" of control - there are many benign explanations as

well.

        On GZ 1-l's continuing to operate under the Company's name,

Plaintiffs misunderstand the point about a "grace period."

Corporate reorganizations take time and are not seamless -

certain aspects of transformations get overlooked, and it is not

just by "grace" that these changes do not occur.     Changes can

fail to occur through simple oversight.     That is why the Court

is not persuaded when Plaintiffs say, "[I]t is unbelievable that

[the Company] would permit this grace period to last for a

year."     (Plaintiffs' Memorandum Of Law In Opposition To

Defendant's Motion To Dismiss The Amended Complaint ("Pl.

Opp."), dated Apr. 22, 2019 [dkt. no. 35], at 13).     Job

advertisements and "About Us" website sections take time to

change and are neither necessary nor sufficient to establish

                                  13
continued control.    Indeed, here, the language "under TAL flag"

was eventually removed.     (Compare Def. Br. Ex. 16 with Ex. 17).


     On the lack of an accounting for deferred revenue in SEC

filings,   Plaintiffs concede that there was an "oblique

reference" to deferred revenues transferred to Changing.         (Pl.

Opp. at 13).    This directly contradicts the Amended Complaint

which says there was "no evidence of any transfer of deferred

revenue to Changing Edu."     (Am. Compl. at i 69)   (emphasis

added).    Upon being pointed out that there was, in fact,

evidence of transferred or deferred revenue, Plaintiff tries to

shift the burden to force Defendants to explain why such a

reference was "clear."    (Pl. Opp. at 13).   This is not

Defendants' burden; Plaintiff must show particularized facts

establishing a strong inference of material misrepresentation,

not that certain statements need to be more "clear."        As the

Court of Appeals has said, it is not incumbent on defendants to

provide plaintiffs with all facts "that would have potentially

undermined [d]efendants'" statements.     Tongue v. Sanofi, 816

F.3d 199, 212   (2d Cir. 2016).


     On the Company's paying of leases of units occupied by GZ

1-1 training centers after the sale, Plaintiffs say that

Defendants simply deny their allegations which is an

inappropriate response on a motion to dismiss.       (Pl. Opp. at



                                  14
13) .    Putting aside the question of whether the Court can look

at certain leases, even if the Court assumes what is in the

Amended Complaint vis-a-vis the leases, it is not enough to

demonstrate control.     It is certainly neither necessary nor

sufficient for one entity to pay another's lease to demonstrate

that the first entity controls the second.         Under a whole

plethora of benign reasons, one entity may pay the lease of

another.    As Defendants point out, "Plaintiffs are silent on

whether the lease terms would have permitted the legal

obligation to be transferred              . In any event     . these

expenses were offset against the 'amounts due' to Changing."

(Def. Br. at 12).    Additionally, these allegations say nothing

about the other leases of GZ 1-1.         It is not alleged that this

was the case for even a majority of GZ 1-l's leases.


        On the Company's failure to transfer teaching contracts to

GZ 1-1, Plaintiffs point to one employee who says he or she was

paid by the Company during the relevant period, one teacher who

says GZ 1-1 had always been part of the Company, and a former GZ

1-1 Head of School who said that GZ 1-1 was "never purchased" by

Changing.     (Am. Compl. at i   65).    There is no reliance on

specific contracts or individuals - nothing is particularized.

Furthermore, it is not clear why a teacher or even a Head of

School would be in a position to opine on corporate

reorganizations; the only statement that would be relevant would

                                    15
be the teacher who says he or she was not paid by GZ 1-1.             This,

however, is simply a bare assertion that does not pass the

heightened pleading standard under the PSLRA.


     On the implausibility of selling GZ 1-1 only to purchase it

a year later for the same price, this is simply an assertion

made by Plaintiffs.         (Am. Compl. at 20).   There are a number of

reasons why an entity could command the same price one year

later, for example, changing economic circumstances, changing

business needs, or realizing a mistake.           Nevertheless, the

burden is on the Plaintiff to plead that the reason for the

scheme was to effect a fraud.         Defendants do not have to plead

an alternative explanation.


           ii.   Shunshun


      Plaintiffs point to a number of factors in establishing the

Company's control over Shunshun.           It is worth noting that in its

prolix Amended Complaint, Plaintiffs devote fewer than 10

paragraphs to establishing the nub of the fraud here - that the

Company controlled Shunshun.


      Plaintiffs say that the Company installed Zhang, convinced

him that Shunshun would have the Company's full backing, and

controlled his compensation by "engineering undisclosed related

party transactions with him through a straw company."           (Pl. Opp.

at 15) .

                                      16
     As a threshold matter, this final point begs the question -

Plaintiffs are trying to prove that the Company controlled

Shunshun and as support they point to an alleged "undisclosed

related party transaction."       (Id.)   But the reason they argue

the transaction was one with a related party was because the

Company controlled Shunshun - exactly what the argument is

trying to prove.       On the CEO, Plaintiffs' arguments fail for

other reasons.     First, Plaintiffs say, "Zhang's decision to join

Shunshun makes no sense unless it was coupled with a significant

cash investment from a third party           . Zhang only agreed to

become Shunshun's head because the Company's investment and

DFRL's license 2   •     . would give Shunshun a fresh start."    (Am .

Compl. at i 109).       Far from showing nefarious machinations

evincing control, these allegations show an individual who is

optimistic about the business prospects of a company based on

new investment and changed circumstances.        That Zhang thought

his shares would appreciate and a minority shareholder could

become a majority shareholder is evidence of an entrepreneurial

calculation, not external pressure from the Company.


     On Zhang's interview with Study Abroad Talk, the Court is

not impressed by Plaintiffs' selective quotation.        In the

article, Plaintiffs quote Zhang as saying Shunshun was "in very


2 Shunshun could not operate as an overseas education
intermediary without this license.   (Am. Compl. at i 109)
                                    17
close talks with [the Company] about deep integration, and all

of [the Company's resources] will be open to us."      (Am. Compl.

at~ 116).      Plaintiffs do not mention that Zhang qualified this

integration by saying, ~But [the Company] is very respectful of

our independence, which is to say that [the Company] still

let[s] me run the business.     Moreover, we have begun an

extremely deep strategic alliance with them."      (Def. Br. Ex. 13

at 5).    This puts the original quotation in its proper context -

two distinct and independent entities working together for

mutual benefit.     The integration and resources were to be used

by this independent entity for its own betterment in a way that

would also redound to the good of the Company.     Leaving out this

part of the interview is poor form.


       Plaintiffs respond by saying, ~while [] Zhang stated in

passing that he had day-to-day operational independence, even

taking his self-aggrandizing statement at face value, the same

could be said of many 100%-owned subsidiaries."      (Pl. Opp. at

16).     This is an incredible argument.   Plaintiff first argues

that the Company's control over Shunshun is effectuated through

the placement of Zhang as CEO.     Plaintiff then tells the Court,

wholly-owned subsidiaries are regularly operationally

independent.     This second argument goes that operational

independence does not prove non-control.     The Court would remind

Plaintiffs, however, that there is another class of companies

                                  18
that are operationally independent - non-controlled independent

companies.    Plaintiffs want to have their cake and eat it too.

They want to tell the Court Zhang's very placement as CEO is

evidence of the Company's control without giving any specific

instances of his carrying out its will.     Then they want to tell

the Court that he is operationally independent but that fact

should not cut against a finding of control.     This is more

question begging, however.     Plaintiff is trying to shift the

burden to Defendants to prove why the Company did not control

Zhang and Shunshun.     The icing here is that Plaintiffs are

willing to credit the excerpts of Zhang's interview that benefit

them and look askance at statements from the same interview they

label "self-aggrandizing."


     The other indicia pointed to by Plaintiffs fail to convince

the Court.    For instance, the Company's sharing its client list

with Shunshun is neither necessary nor sufficient to establish

control.     It is not necessary because a parent company could

have a number of reasons not to share client lists.     It is not

sufficient because a passive minority investor without control

could certainly share information or make a referral to help his

investment.    Likewise, the Company's ordering Shunshun's

employees and senior staff to travel to undergo orientation led

by the Company's CEO is neither necessary nor sufficient towards

establishing control.

                                  19
     Finally, Plaintiffs implicitly concede that the dispositive

question before the Court is whether the Company controlled

Shunshun.   Defendants argue they were not required to disclose

the June 2016 transaction as a related-party transaction.

Plaintiffs do not dispute that whether they were required to

disclose hinged on the assumption that Shunshun was not

controlled by the Company.    (Pl. Opp. at 16).


     b. Scienter


     A plaintiff may plead scienter by alleging facts "(l)

showing that the defendants had both motive and opportunity to

commit the fraud or (2) constituting strong circumstantial

evidence of conscious misbehavior or recklessness."     ATSI

Commc'ns, 493 F.3d at 99.    Conscious recklessness implies "a

state of mind approximating actual intent, and not merely a

heightened form of negligence."     South Cherry St., LLC v.

Hennessee Grp. LLC, 573 F.3d 98, 109 (2d Cir. 2009).


     Plaintiffs rely on the alleged sham transactions themselves

as evidence of scienter saying, "[T]ransactions do not fake

themselves."   (Pl. Opp. at 19).    Plaintiffs' argumentation boils

down to the following syllogism: 1) the two transactions were

fraudulent, 2) senior management knew or should have known, as a

matter of law, that certain transactions take place, therefore

3) Defendants had the requisite scienter.     Novak v. Kasaks, 216


                                   20
F.3d 300, 308 (2d Cir. 2000).      As stated above, the Court

disputes the first premise of the syllogism - there is no

material misrepresentation here so there can be no scienter.

The Court does not reach Defendants' other arguments.


  IV.     Conclusion


        For the reasons stated above, Defendants' motion to dismiss

[dkt. no. 27] is granted and Plaintiff's motion to strike [dkt.

no. 36] various documents is denied as moot.      The Clerk of the

Court shall mark the action closed and deny all pending motions

as moot.


        SO ORDERED.

Dated:       New York, New York
             September
                       ;2£, 2019        :au tl ~
                            LOR~.PRESKA
                            Senior United States District Judge




                                   21
